USCA11 Case: 20-12353    Date Filed: 04/09/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12353
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:19-cr-00013-MW-MAF-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

WILLIE POWELL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (April 9, 2021)

Before MARTIN, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12353      Date Filed: 04/09/2021   Page: 2 of 4



      Willie Powell appeals his conviction for possessing a firearm and ammunition

as a felon under 18 U.S.C. section 922(g)(1), arguing that section 922(g) is

unconstitutional, facially and as applied to him, because it violates the Commerce

Clause. We affirm because, as Powell concedes, his argument is foreclosed by our

binding precedent.

      Powell was stopped by police for driving over the speed limit. Because

Powell did not have a valid license, he was arrested. While Officer Mitch Outlaw

arrested Powell, Officer Robert Amos looked into the car and saw loose marijuana

on the passenger seat. The officers then searched the car and found “zip-style

baggies, three of which contained a white powdery crystal-type substance,”

marijuana in a glass jar, and a backpack that contained a loaded firearm, a laptop,

and drug paraphernalia.     The firearm was manufactured in Georgia and its

ammunition was manufactured in Brazil. Powell was indicted for possessing a

firearm and ammunition as a convicted felon.

      After the government presented these facts at trial, Powell moved for a

judgment of acquittal. Powell argued that the felon-in-possession statute, 18 U.S.C.

§ 922(g)(1), violated the Commerce Clause, facially and as applied to him, because

it punished the possession of a firearm even though there was no evidence that he

was the one who transported the firearm and ammunition in interstate and foreign

commerce. Powell conceded, however, that the district court was bound by Eleventh


                                         2
           USCA11 Case: 20-12353         Date Filed: 04/09/2021     Page: 3 of 4



Circuit precedent to deny his judgment of acquittal motion. So that’s what the

district court did.

       The jury found Powell guilty as charged. He was sentenced to 180 months’

imprisonment and three years of supervised release.

       On appeal, Powell makes the same argument he made in the district court: the

felon-in-possession statute, section 922(g), is unconstitutional because it “goes

beyond Congress’s power under the Commerce Clause.”1 As he did before the

district court, Powell acknowledges that “[t]his Court has repeatedly” held otherwise

and that “the Court is constrained by the prior precedent rule.”

       We have, many times, rejected the same Commerce Clause argument that

Powell made in the district court and that he makes here. See United States v.

Johnson, 981 F.3d 1171, 1192 (11th Cir. 2020) (holding that Eleventh Circuit

precedent foreclosed the argument that the felon-in-possession statute was

unconstitutional, facially and as applied, under the Commerce Clause); United

States v. Wright, 607 F.3d 708, 715–16 (11th Cir. 2010) (holding that section 922(g)

was constitutional as applied because the “government established that the firearms

involved in Wright’s offense were manufactured outside of Florida, the state in

which the offense took place,” which meant “the firearms necessarily traveled in



       1
        We review de novo the constitutionality of statutes. United States v. Scott, 263 F.3d
1270, 1271 (11th Cir. 2001).
                                             3
          USCA11 Case: 20-12353      Date Filed: 04/09/2021   Page: 4 of 4



interstate commerce and therefore satisfied the minimal nexus requirement”); Scott,

263 F.3d 1270 (holding that recent Supreme Court cases had not modified or

overturned the Eleventh Circuit precedent upholding the felon-in-possession

statute); United States v. Nichols, 124 F.3d 1265, 1266 (11th Cir. 1997) (holding

that section 922(g) was not unconstitutional under the Commerce Clause); United

States v. McAllister, 77 F.3d 387, 389–91 (11th Cir. 1996) (“We hold that [section]

922(g)(1) is not an unconstitutional exercise of Congress’s power under the

Commerce Clause.”). Like the district court, we are bound by our prior holdings on

the same issue until the Supreme Court or the en banc court hold otherwise. See

United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998) (en banc) (“The law

of this circuit is emphatic that only the Supreme Court or this court sitting en banc

can judicially overrule a prior panel decision.” (quotation marks omitted)). Thus,

we affirm Powell’s felon-in-possession conviction.

      AFFIRMED.




                                         4